Brown, Judge:
This appeal to reappraisement has been submitted for decision upon stipulation of counsel for the parties hereto.
It is hereby stipulated and agreed, subject to the approval of the Court, that the market value or price at the time of exportation of the polished diamonds, involved herein, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, including the cost of all containers and coverings of whatever nature, and all other costs, charges and expenses incident to placing the merchandise in condition packed ready for shipment to the United States, is as follows:
182 Belgas per carat, plus 4% selling commission, plus 1% transmission tax, plus packing.
It is further stipulated and agreed that there was no higher export value for the me rchandise herein at the time of exportation.
It is f urther agreed that this case may be submitted on the foregoing stipulation.
In barmony witb the stipulation, I find the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930, is the proper basis for the determination of the value of the merchandise here involved, and that such value is as set forth above. Judgment will be rendered accordingly.